      Case 2:20-cv-01481-GMS Document 30 Filed 08/05/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jonathan Baumbach,                                No. CV-20-01481-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   David Dennis, et al.,
13                  Defendants.
14
15
16          Pending before the Court is a Report and Recommendation (“R&R”) (Doc. 27)
17   issued by Magistrate Judge Camille D. Bibles recommending that the Court dismiss the
18   Plaintiff’s claims without prejudice for failure to timely effect service of process on the
19   only defendant remaining in this matter. Petitioner timely filed an objection to the R&R.
20   (Doc. 28.) The Court overrules Plaintiff’s objection and adopts the R&R.
21                                       BACKGROUND
22          Plaintiff has not effected service of process upon Defendant David Dennis
23   (“Defendant Dennis”), who is the only remaining Defendant in this action. The Magistrate
24   Judge initially ordered Plaintiff to effect service on Defendant Dennis no later than
25   November 3, 2020. (Doc. 12 at 9.) The order warned: “If Plaintiff fails to timely comply
26   with every provision of this Order, including these warnings, the Court may dismiss this
27   action without further notice.” Id. On October 21, 2020, service on Defendant Dennis was
28   returned unexecuted. (Doc. 14.) The court thereafter ordered Director Shinn to file
      Case 2:20-cv-01481-GMS Document 30 Filed 08/05/21 Page 2 of 4



 1   Defendant Dennis’ current duty station, or if he was no longer employed by the Arizona
 2   Department of Corrections, Rehabilitation, and Reentry, his last known home address.
 3   (Doc. 15.) The Magistrate Judge extended the deadline to effect service on Defendant
 4   Dennis to December 4, 2020. Id.
 5            Director Shinn provided Defendant Dennis’ last known home address, but service
 6   was again returned unexecuted on February 1, 2021. (Doc. 20.) The court subsequently
 7   ordered Plaintiff to show cause for his failure to effectuate service by the deadline.
 8   (Doc. 21.) Plaintiff has not effected service since the February 3, 2021 Order to Show
 9   Cause. (Doc. 21.)
10                                           DISCUSSION
11      I.       Standard of Review
12            A “district judge may refer dispositive pretrial motions, and petitions for writ of
13   habeas corpus, to a magistrate [judge], who shall conduct appropriate proceedings and
14   recommend dispositions.” Thomas v. Arn, 474 U.S. 140, 141 (1985); see also 28 U.S.C.
15   § 636(b)(1)(B); Estate of Connors v. O’Connor, 6 F.3d 656, 658 (9th Cir. 1993). Any party
16   “may serve and file written objections” to a report and recommendation by a magistrate
17   judge. 28 U.S.C. § 636(b)(1). “A judge of the court shall make a de novo determination of
18   those portions of the report or specified findings or recommendations to which objection
19   is made.” Id. District courts, however, are not required to conduct “any review at all . . . of
20   any issue that is not the subject of an objection.” Arn, 474 U.S. at 149. A district judge
21   “may accept, reject, or modify, in whole or in part, the findings or recommendations made
22   by the magistrate [judge].” 28 U.S.C. § 636(b)(1).
23      II.      Analysis
24            Federal courts cannot exercise personal jurisdiction over a defendant without proper
25   service of process. Omni Cap. Int’l, Ltd. v. Wolff & Co., 484 U.S. 97, 104 (1987). Federal
26   Rule of Civil Procedure Rule 4 details the manner in which service should occur. Rule
27   4(m) provides:
28


                                                  -2-
      Case 2:20-cv-01481-GMS Document 30 Filed 08/05/21 Page 3 of 4



 1          If a defendant is not served within 90 days after the complaint is filed, the
 2          court—on motion or on its own after notice to the plaintiff—must dismiss
            the action without prejudice against that defendant or order that service be
 3          made within a specified time. But if the plaintiff shows good cause for the
            failure, the court must extend the time for service for an appropriate period.
 4
 5   Local Civil Rule 16.2(b)(2)(B), which governs prisoner civil rights suits, provides that
 6   service shall be completed by the “maximum date to effect service as set in Rule 4(m) of
 7   the Federal Rules of Civil Procedure or sixty (60) days from filing of service order,
 8   whichever is later.”
 9          “[A]n incarcerated pro se plaintiff proceeding in forma pauperis is entitled to rely
10   on the U.S. Marshal for service of the summons and complaint, and, having provided the
11   necessary information to help effectuate service, plaintiff should not be penalized by
12   having his or her action dismissed for failure to effect service.” Puett v. Blandford, 912
13   F.2d 270, 275 (9th Cir. 1990); see 28 U.S.C. § 1915(d). Thus, where a pro se plaintiff has
14   identified a defendant for the Marshalls, but the Marshals are unable to effectuate service,
15   there is good cause within the meaning of Rule 4. Penton v. Pool, 724 Fed. App’x 546, 551
16   (9th Cir. 2018). Yet “[w]hile district courts have broad discretion to extend time for service
17   under Rule 4(m), ‘no court has ruled that the discretion is limitless.’” Reishaus v. Almaraz,
18   2011 WL 1526936, at *3 (D. Ariz. Apr. 21, 2011) (quoting Efaw v. Williams, 473 F.3d
19   1038, 1041 (9th Cir. 2007)). Plaintiffs bear the responsibility of providing the Marshals
20   with accurate and sufficient information to effect service. Allen v. Comm’r of Ariz. State
21   Prison, No. CV–13–08048–PHX–GMS, 2014 WL 2435685, at *3 (D. Ariz. May 30, 2014);
22   see also Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994), overruled on other grounds
23   by, Sandin v. Conner, 515 U.S. 472 (1995).
24          Here, Plaintiff did not effectuate service by the deadline. Although, in response to
25   the order to show cause, he opined that he was unable to locate Defendant Dennis, and
26   requested that the Court appoint counsel or issue subpoenas to assist him in doing so,
27   Plaintiff is not entitled to counsel and the Court may not take on an investigatory role on
28   behalf of a pro se litigant. Pliler v. Ford, 542 U.S. 225, 231 (2004) (“Requiring district


                                                 -3-
      Case 2:20-cv-01481-GMS Document 30 Filed 08/05/21 Page 4 of 4



 1   courts to advise a pro se litigant . . . would undermine district judges’ role as impartial
 2   decisionmakers.”); Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004)
 3   (internal quotation omitted) (“The decision to appoint such counsel is within the sound
 4   discretion of the trial court and is granted only in exceptional circumstances.”).
 5          Plaintiff’s objection indicates no progress in complying with this obligation to
 6   provide the Marshals with usable information. (Doc. 28) (requesting additional time as he
 7   awaits responses from several organizations known to assist pro se litigants). As several
 8   months have now passed from the extended deadline, Plaintiff has failed to meet his
 9   obligation of providing the Marshals sufficient information to effect service. The Court
10   thus finds that Plaintiffs claims are dismissed without prejudice for Plaintiff’s failure to
11   timely effect service of process on Defendant Dennis.
12                                         CONCLUSION
13          Plaintiff’s claims are dismissed without prejudice for failure to effect service on the
14   remaining defendant in this matter.
15          IT IS THEREFORE ORDERED that Plaintiff Jonathon Baumbach’s Objection
16   to the Report and Recommendation (Doc. 28) is OVERRULED.
17          IT IS FURTHER ORDERED that the Report and Recommendation of Magistrate
18   Judge Camille D. Bibles (Doc. 27) is ADOPTED.
19          IT IS FURTHER ORDERED that Plaintiff’s remaining claims are dismissed
20   without prejudice.
21          IT IS FURTHER ORDERED directing the Clerk to terminate this action without
22   prejudice and enter judgment accordingly.
23          Dated this 4th day of August, 2021.
24
25
26
27
28


                                                  -4-
